Exhibit 10.31

 

Generac Holdings, Inc.

Non-Employee Director Compensation Policy

 

1.         Purpose and Scope. The Board of Directors of Generac Holdings, Inc.
(the “Company”), to reflect the current compensation practices of the Company as
approved by the Board, has set forth the following policy describing the amounts
and form in which Non-Employee Directors of the Company shall be paid for their
service in such capacity. This policy is not intended to supersede or modify the
Company’s 2019 Equity Incentive Plan (“Incentive Plan”). Any terms herein, which
are not otherwise defined, shall be as defined in the Incentive Plan. To the
extent any terms or conditions contained within this policy conflict with the
Incentive Plan, the Incentive Plan shall be determinative and controlling.

 

2.         Eligibility. Each Non-Employee Director shall be eligible to receive
the compensation provided hereunder. Directors who are also employees of the
Company, its subsidiaries or affiliates do not receive additional compensation
for service as a Director, and shall not be eligible to receive any compensation
contemplated herein.

 

3.         Retainer Fees.

 

3.1         Quarterly Retainer Fees. Each Non-Employee Director shall receive
retainer fees in the amount of $22,500, whether in the form of cash or Shares
(or otherwise permitted herein), that shall be made on a pro-rated quarterly
basis commencing on the same date as the issuance of the Annual Stock Grant, and
thereafter awarded following the second full business day after the date of the
public disclosure of the Company’s financial results for each fiscal quarter
(“Quarterly Retainer Fees”).

 

3.2         Additional Retainer Fees. Each Non-Employee Director who is
appointed to serve as a Committee Chair or as the Lead Director shall receive
additional retainer fees, whether in the form of cash or Shares (or otherwise
permitted herein), that shall be made on a pro-rated quarterly basis commencing
on the same date as the issuance of the Annual Stock Grant, and thereafter
awarded following the second full business day after the date of the public
disclosure of the Company’s financial results for each fiscal quarter
(“Additional Retainer Fees,” and together with Quarterly Retainer Fees the
“Retainer Fees”). The amount of the Additional Retainer Fees shall be as
follows:

 

(a)       The Chair of the Audit Committee shall be paid $5,000;

 

(b)       The Chair of the Compensation Committee shall be paid $3,750;

 

(c)       The Chair of the Nominating and Governance Committee shall be paid
$3,125; and

 

(d)       The Lead Director shall be paid $6,250.

 

 

--------------------------------------------------------------------------------

 

 

4.         Annual Stock Grant. Annually, on a pro-rated basis as applicable,
each Non-Employee Director will receive an award of Shares in the amount of
$125,000. Except as otherwise provided herein, such Annual Stock Grant will be
issued in non-restricted Shares, which shall be fully vested on the date of the
award grant. Unless otherwise specified by the Board, the Annual Stock Grant
shall be awarded following the second full business day after the date of the
public disclosure of the Company’s financial results for the first quarter of
the fiscal year.

 

5.         Form of Award.  

 

(a)       Subject to the limitations otherwise set forth herein, each
Non-Employee Director may choose to receive some or all of his or her Retainer
Fees and Annual Stock Grant in (i) cash, (ii) vested Shares, or (iii) Deferred
Stock Units (“DSU”).

 

(b)       Any election regarding the form of payment as provided in Section 5(a)
must be received by the Company, within the time period pre-determined by the
Company, and in writing in accordance with the manner, form and guidelines
established by the Company, as may be amended from time to time by the Board.

 

(c)       To the extent a Non-Employee Director elects to receive all or a
portion of his or her Retainer Fees or Annual Stock Grant in DSUs under Section
5(a)(iii), such DSUs shall be granted in accordance with, and subject to, the
terms and conditions of the Company’s Deferred Stock Unit Plan for Non-Employee
Directors effective April 1, 2017, and as may be amended.

 

(d)       Notwithstanding anything to the contrary herein, Non-Employee
Directors may not elect to receive cash in lieu of Shares for the Annual Stock
Grant unless he or she has met the stock ownership target requirements set forth
in Section 7.

 

6.         Reimbursement of Expenses. The Company shall reimburse each
Non-Employee Director for his or her reasonable business expenses incurred in
connection with the performance of his or her duties, including reasonable
travel and other expenses incurred by the Non-Employee Director to attend Board
and Committee meetings. Each Non-Employee Director shall provide to the Company
such receipts and other records related to such reimbursable expenses as the
Company may require.

 

7.         Stock Ownership Target Requirements. Non-Employee Directors must own,
within five years of their initial election to the Board, Shares having a value
equal to five times the amount of their Quarterly Retainer Fees. Stock ownership
for purposes of these guidelines includes Shares and DSUs.

 

8.         Administration. The Compensation Committee has the authority to
construe, interpret, prescribe, amend and rescind rules relating to the
administration of Non-Employee Director Compensation, as well as the power to
delegate such authority to any officer of the Company or their designee.

 

2